s.
        Case 2:20-mj-00127-LRL Document 1 Filed 03/10/20 Page 1 of 2 PageID# 1
                                                                             FILED

                                                                           MAR      2020
                          IN THE UNITED STATES DISTRICT COURT


                          FOR THE EASTERN DISTRICT OF VIRGINIA      CLERK. U.S. DISTRICT COURT
                                                                           NORFOLK, VA
                                    NORFOLK DIVISION


     UNITED STATES OF AMERICA


           V.                                 Case No. c3 ■
                                              Court Date: March 13, 2020
     HASSAN K. FOWLKES


                                 CRIMINAL INFORMATION


                                          COUNT ONE
                          (Misdemeanor)-Violation No. 9259167

           THE UNITED STATES ATTORNEY CHARGES:


           That on or about March 6, 2020, at Naval Support Activity Hampton Roads

     Norfolk, Virginia, on lands acquired for the use of the United States and

     within the special maritime and territorial jurisdiction thereof, in the

     Eastern District of Virginia, the defendant, HASSAN K. FOWLKES, did knowingly

     and unlawfully drive and operate a motor vehicle while under the influence of

     alcohol and with a blood alcohol concentration of at least .08 grams per 210

     liters of breath but less than .15 grams per 210 liters of breath, as

     indicated by a chemical test, to wit: did have a blood alcohol concentration

     of .12 grams per 210 liters of breath.

           (In violation of Title 18, United States Code, Sections 7 and 13,
     assimilating Code of Virginia, Sections 18.2-266 and 18.2-270.)



                                         Respectfully submitted,

                                         G. Zachary Terwilliger
                                         United States Attorney



                                   By:
                                         lames T. Cole
                                         ^Special Assistant U.S. Attorney
                                         Office of the U.S. Attorney
                                         101 West Main Street, Suite 8000
                                         Norfolk, VA  23510
                                         Ph: (757) 441-6712
                                         Fax:(757) 441-3205
                                         James.ColeOusdoj.gov
.y
        Case 2:20-mj-00127-LRL Document 1 Filed 03/10/20 Page 2 of 2 PageID# 2



                                   CERTIFICATE OF [■lAILING


     I hereby certify that on the date indicated below,         I caused a true and
     correct copy of the foregoing Criminal Information to be mailed, postage
     prepaid,   to the defendant in the above-styled case.


                                            or 6L
                                     fames T.     Cole
                                     special Assistant U.S. Attorney
                                     Office of the U.S. Attorney
                                     101 West Main Street,      Suite 8000
                                     Norfolk, VA 23510
                                     Ph: (757)     441-6712
                                     Fax: (757)    441-3205
                                     James.ColeOusdoj.gov


                                     ?      nu.          7030
                                     Date
